Title: From Thomas Jefferson to Alexander Garrett, 10 May 1823
From: Jefferson, Thomas
To: Garrett, Alexander

I hereby certify that Alexander Garrett is Bursar of the University of Virginia and is authorised to recieve from the President and Directors of the Literary fund their warrant for thirty thousand dollars for the use of the Rector & Visitors of the University of Virginia, to transact the same in the necessary forms with the Auditor & Treasurer of the State, and to place the said sum to the account of the said Rector & Visitors with either Bank in Richmond on which the Treasurer may give his warrant. Given under my hand this tenth day of  May 1823.Th: Jefferson